In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00068-CV




          IN RE KELLY SHALENE PHILLIPS




               Original Habeas Proceeding




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                     ORDER OF RELEASE

To:     Gregg County Sheriff Maxey Cerliano

       Pending review by this Court of Relator Kelly Shalene Phillips’s petition for a writ of

habeas corpus, we hereby order Gregg County Sheriff Maxey Cerliano to release Phillips on

personal recognizance, without surety.       See TEX. GOV’T CODE ANN. § 22.221(d) (Supp.).

Phillips is to be released from jail immediately upon receipt of this order.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: September 21, 2022




                                                 2